DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “center portion,” “first section,” and “second section” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
It is noted that the applicant uses the terms center portion,” “first section,” and “second section” in claims 1-11 and 18-20. In light of the specification these terms are being interpreted as lengthwise sections of the stringer.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 18, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “baffle” in claim 1 and 18 is used by the claim to mean “a barrier to check the flow of liquid, gas, or air,” while the accepted meaning is “tank structure to prevent dynamic sloshing.” The term is indefinite because the specification does not clearly redefine the term.

Regarding claim 2, the limitations “the first section and the second section extend longitudinally away from the center portion of the vent stringer and along the wing” is unclear in that it is unclear what direction ‘longitudinally’ refers to. Longitudinally is normally used in the art to denote a direction from the front of the aircraft to the aft end of the aircraft, but this claim seems to denote a stringer which does not extend in this direction. Clarification is required.
	Claims 3-5 are rejected for being dependent on a rejected base claim.

Regarding claim 20, the limitations “the integrated pair of baffles are arranged in a butterfly configuration” is unclear in that it is unclear what limitation ‘butterfly’ imparts on the baffles. This appears to be referring to figures 3a and 3b wherein the pair of baffles 300 which are connected by a bridge 308 that may act as a living hinge structure during installation. This is being interpreted as the pair of baffles being connected by a living hinge structure. 
Claims 2-11 and 19-20 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 10, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brook (US 9010689 B1) .
	Regarding claim 1, Brook discloses an aircraft structure comprising:
a wing (Brook, figure 1, item 12);
a vent stringer coupled to the wing (Brook, figure 5, item 28), wherein the vent stringer includes a center portion positioned between a first section and a second section (Brook, figure 6, items 20 and 28, dam located at center portion; first and second section located in opposite directions from the center portion along the vent stringer), and wherein the center portion of the vent stringer includes a slot (Brook, figure 14e, item 33); and
a vent dam coupled within the vent stringer proximate the slot in the center portion (Brook, figure 6, item 20), wherein the vent dam comprises a sealant (Brook, ¶55, bonding agent may comprise a sealant) coupled between an integrated pair of baffles (Brook, figure 22, items 100, 102, and 98, first and second baffle are coupled by sealant) such that a combination of the sealant and the integrated pair of baffles prevents fluid communication between the first section and the second section of the vent stringer (Brook, ¶9, dam serve as boundary between fuel tank areas).

	Regarding claim 2, Brook discloses the aircraft structure of claim 1, wherein the vent stringer is a tubular structure having an inner channel (Brook, figure 22, tubular vent stringer with interior channel which houses dam shown), wherein the first section and the second section extend longitudinally away from the center portion of the vent stringer and along the wing (Brook, figure 6, items 20 and 28, dam located at center portion; first and second section located in opposite directions from the center portion along the vent stringer), and
wherein the slot in the center portion extends through an exterior of the tubular structure and to the inner channel (Brook, figure 22, item 33).

Regarding claim 10, Brook discloses the aircraft structure of claim 1, further comprising:
a fastener coupled to the combination of the sealant and the integrated pair of baffles such that the fastener provides additional structural support to the combination of the sealant and the integrated pair of baffles (Brook, ¶61, side flanges optionally include holes for fastening elements).

Regarding claim 18, Brook discloses a system comprising:
an aircraft (Brook, figure 1, item 10), wherein the aircraft includes a wing (Brook, figure 1, item 12);
a vent stringer coupled to the wing (Brook, figure 5, item 28), wherein the vent stringer includes a center portion positioned between a first section and a second section (Brook, figure 6, items 20 and 28, dam located at center portion; first and second section located in opposite directions from the center portion along the vent stringer), and wherein the center portion of the vent stringer includes a slot (Brook, figure 14e, item 33); and
a vent dam coupled within the vent stringer proximate the slot in the center portion (Brook, figure 6, item 20), wherein the vent dam comprises a sealant (Brook, ¶55, bonding agent may comprise a sealant) coupled between an integrated pair of baffles (Brook, figure 22, items 100, 102, and 98, first and second baffle are coupled by sealant) such that a combination of the sealant and the integrated pair of baffles prevents fluid communication between the first section and the second section of the vent stringer (Brook, ¶9, dam serve as boundary between fuel tank areas).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brook (US 9010689 B1) as applied to claim 2 above, and further in view of Bohl (US 4854481 A).

Regarding claim 3, Brook discloses the aircraft structure of claim 2, except:
wherein each baffle of the integrated pair of baffles is shaped such that insertion of the integrated pair of baffles inside the vent stringer causes each baffle to press against the inner channel to form a set of seals within the vent stringer.
Bohl teaches wherein each baffle of the integrated pair of baffles is shaped such that insertion of the integrated pair of baffles inside the vent stringer causes each baffle to press against the inner channel to form a set of seals within the vent stringer (Bohl, figure 4 item 38b and ¶9, inserts made of elastomeric material for sealing container are pressed against walls of container) 
Brook and Bohl are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the baffles of Brook with the elastomeric material and design pressing the insert against sidewalls of Bohl in order to create a seal in the structure (Bohl, ¶3).

Regarding claim 4, Brook as modified by Bohl teaches the aircraft structure of claim 3, wherein the integrated pair of baffles comprises a flexible material such that the integrated pair of baffles compress during insertion through the slot and into the inner channel of the vent stringer and subsequently expand within the inner channel causing each baffle to press against the inner channel (Bohl, ¶7 inserts are made of elastomeric material which are capable of recovering their original shape after being stretched).

Regarding claim 5, Brook as modified by Y teaches the aircraft structure of claim 4, wherein the sealant is initially added between the integrated pair of baffles in a liquid state (Brook, ¶55, bonding agent optionally comprises epoxy; epoxy is applied as a liquid), and
wherein the sealant subsequently solidifies such that the sealant is coupled between the
integrated pair of baffles (Brook, ¶55, bonding agent optionally comprises epoxy; epoxy solidifies when setting).

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brook (US 9010689 B1) as applied to claim 1 above, and further in view of Siddiqui (US 20180031879 A1).

Regarding claim 6, Brook discloses the aircraft structure of claim 1, except:
wherein the sealant is a polymer material configured to undergo a curing process when coupled between the integrated pair of baffles that causes the sealant to harden.
Siddiqui teaches a sealant made of a polymer material configured to undergo a curing process when applied that causes the sealant to harden (Siddiqui, ¶85, sealer polymer toughened or hardened by curing)
	Brook and Siddiqui are both considered analogous art as they are both in the same field of sealants. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the sealant of Brook with the polymer sealant configured to undergo a curing process of Siddiqui in order to create a strong bond between the baffles and the vent stringer.

Regarding claim 7, Brook  discloses the aircraft structure of claim 6, wherein the curing process involves an application of electron beams to the sealant (Siddiqui, ¶85, sealant optionally cured with electron beams).

Regarding claim 8, Brook  discloses the aircraft structure of claim 6, wherein the curing process involves an application of heat to the sealant (Siddiqui, ¶85, sealant optionally cured with heat).

Regarding claim 9, Brook  discloses the aircraft structure of claim 6, wherein the curing process occurs based on a chemical additive within the sealant (Siddiqui, ¶85, sealant optionally cured with chemical additives)

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Brook (US 9010689 B1) or, in the alternative, under 35 U.S.C. 103 as obvious over Brook (US 9010689 B1) as applied to claim 1 above, and further in view of Oyzerskiy  (US 10023321 B1).
Regarding claim 11, Brook discloses the aircraft structure of claim 1, further comprising:
a first fuel tank and a second fuel tank, wherein the first fuel tank is coupled to the first section of the vent stringer and the second fuel tank is coupled to the second section of the vent stringer (Brook, figure 5, items 28, 62, and 64; sections of vent stringers extend through center wing tank and main wing tank).
Brook also appears to disclose the aircraft structure wherein the combination of the sealant and the integrated pair of baffles prevent fluid communication between the first fuel tank and the second fuel tank (Brook, figure 6, item 20, dam prevents fluid communication between fuel tanks), however the prevention of fluid communication is not explicitly stated.
	
Alternatively, Oyzerskiy teaches a fuel vent system including a first fuel tank and a second fuel tank, wherein the first fuel tank is coupled to the first section of the vent stringer and the second fuel tank is coupled to the second section of the vent stringer (Oyzerskiy, figure 2, items 24 and 36, tanks coupled to sections of vent stringer), and
wherein the combination of the sealant and the integrated pair of baffles prevent fluid communication between the first fuel tank and the second fuel tank (Oyzerskiy, ¶2-3, vent stringer must be sealed to prevent fluid communication including by using a dam).

	Brook and Oyzerskiy are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Brook with the dam preventing fluid communication between the fuel tanks of Oyzerskiy in order to prevent fluid communication between fuel tanks (Oyzerskiy, ¶2-3).

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Brook (US 9010689 B1) or, in the alternative, under 35 U.S.C. 103 as obvious over Brook (US 9010689 B1) as applied to claim 18 above, and further in view of Oyzerskiy  (US 10023321 B1).
Regarding claim 19, Brook discloses the system of claim 18, further comprising:
a first fuel tank and a second fuel tank, wherein the first fuel tank is coupled to the first section of the vent stringer and the second fuel tank is coupled to the second section of the vent stringer (Brook, figure 5, items 28, 62, and 64; sections of vent stringers extend through center wing tank and main wing tank).
Brook also appears to disclose the system wherein the combination of the sealant and the integrated pair of baffles prevent fluid communication between the first fuel tank and the second fuel tank (Brook, figure 6, item 20, dam prevents fluid communication between fuel tanks), however the prevention of fluid communication is not explicitly stated.
	
Alternatively, Oyzerskiy teaches a fuel vent system including a first fuel tank and a second fuel tank, wherein the first fuel tank is coupled to the first section of the vent stringer and the second fuel tank is coupled to the second section of the vent stringer (Oyzerskiy, figure 2, items 24 and 36, tanks coupled to sections of vent stringer), and
wherein the combination of the sealant and the integrated pair of baffles prevent fluid communication between the first fuel tank and the second fuel tank (Oyzerskiy, ¶2-3, vent stringer must be sealed to prevent fluid communication including by using a dam).

	Brook and Oyzerskiy are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Brook with the dam preventing fluid communication between the fuel tanks of Oyzerskiy in order to prevent fluid communication between fuel tanks (Oyzerskiy, ¶2-3).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brook (US 9010689 B1) as applied to claim 18 above, and further in view of Malia (US 20150040349 A1).
Regarding claim 20 (as best understood), Brook discloses the system of claim 18, except:
wherein the integrated pair of baffles are arranged in a butterfly configuration.

Malia teaches a structure with a butterfly configuration (Malia, figure 1, item 10, two panels are attached together with a living hinge).
	Brook and Malia are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the pair of baffles of Brook with the living hinge between the parts of the structure of Malia in order to allow the pair of baffles to be installed as one piece rather than two pieces separately.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rolfes (US 9399510 B2) teaches a vent stringer with an end insert and cover.
Best (EP 3106384 A1) teaches a method for sealing a vent stringer which includes a dam
Edwards (US 11420722 B2) teaches a dam for sealing openings in an aircraft rib used as part of a fuel tank.
Douglas (GB 2575102 A) teaches a vent stringer which utilizes a bulkhead to create a dam structure.
Auraic (US 20130009010 A1) teaches the use of a compressible foam rubber insert in moving condensation in an aircraft.
Verweyen (US 8096503 B2) teaches a stiffening structure used as a pipe including an opening on one side.
Koehlder (US 8167245 B1) teaches a fuel barrier for sealing a fuel tank.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOC format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/               Examiner, Art Unit 3642                                                                                                                                                                                         
/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642